Citation Nr: 1753912	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  07-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Gulf War Syndrome (GWS), to include as due to an undiagnosed illness, manifested by exhaustion and dizziness, or other qualifying disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975 and from February 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) from February 2005 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2008, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) sitting in St. Petersburg, Florida.  A transcript of the hearing has been associated with the claims file.  As that judge is no longer employed by the Board, the Veteran was given the opportunity to have a hearing by another VLJ.  In October 2014, the Veteran notified the Board that he did not wish to appear at another hearing.

In September 2008, the Board denied the Veteran's claim.  In November 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the September 2008 Board decision and remanded the matter for additional development.  The Board remanded the claim for additional development in September 2011, April 2013, October 2013, April 2015, and April 2017.. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report for his scheduled VA examination in June 2017, as previously requested by the Board.  However, the Board notes that since the Veteran did in fact report for his March 2016 examination associated with this matter, and given his health issues, he should be given another opportunity to report for an examination. 

The Veteran however is notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Historically, in March 2016, the Veteran was afforded a VA examination as required by an April 2015 Board remand.  In its April 2017 remand, the Board determine that although the examiner opined that the condition claimed was less likely than not caused by service, she indicated that exhaustion with dizziness were nonspecific symptoms of many diseases, to include chronic fatigue syndrome, fibromyalgia, depression, and posttraumatic stress disorder.  See VA Examination, 2 (Mar. 30, 2016) (VBMS).  Notably, these potential etiologies are either related to the conditions being claimed or are already service-connected.

In its April 2017 remand, the Board also determined that the examiner's report also included factual inconsistencies.  For example, the examiner noted that the Veteran's medications did not cause exhaustion or dizziness.  See VA Examination, 3 (Mar. 30, 2016) (VBMS).  However, treatment records indicated the opposite.  See, e.g., VA Treatment Records, 27 (Dec. 16, 2015) (VBMS) (noting that the Veteran's medications caused dizziness as a side effect).  The examiner also noted that the Veteran did not report dizziness from 2005 to 2014.  Treatment records indicated the opposite.  See, e.g., VA Treatment Records, 594 (Dec. 16, 2015) (VBMS) (noting possible instances of dizziness in September 2007).

The Board determined that even when read "as a whole," the factual inconsistencies of the examination report substantially weaken its probative value.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  As a result, the Board found that the March 2016 medical opinion is inadequate to fairly adjudicate the Veteran's claim and remanded the claim for a new examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  

2.  Contact the Veteran to ask if there are any private medical records relevant to the claim.  After obtaining any necessary releases, request any records identified by the Veteran.  If any identified records are not obtained, notify the Veteran and document the unavailability of the records.

3.  Schedule the Veteran for an appropriate VA examination.  A copy of the letter informing the Veteran of the date, time and place of the scheduled VA examination must be associated with the record.  The claims file must be made available to and reviewed by the examiner, to include a copy of this REMAND.  Any necessary testing should be performed.

The examiner should opine whether the Veteran's complaints of exhaustion with dizziness are attributable to a known diagnosis.

If they are attributable to a known diagnosis, the examiner should so clearly state and then opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability had its onset during active duty service or is causally and etiologically related to service. 

If they are not found to be attributable to a known clinical diagnosis, then the examiner should opine as to whether there is affirmative evidence that the undiagnosed illness was not incurred during active duty service during the Persian Gulf War, or if there was affirmative evidence that the undiagnosed illness was caused by a supervening condition or event that occurred following the Veteran's departure from service during the Persian Gulf War. 

The examiner should provide a complete rationale for any opinions provided. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. §  3.655 .

4.  After completing the above, the AOJ must review the medical examination reports to ensure they adequately respond to the above instructions, including that each provides an adequate explanation in support of the opinion stated.  If either is deficient in this regard, return the case to the examiner for further review and discussion.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

